Motion for extension of time granted on condition that the appellant procures the record on appeal and appellant’s points to be served and filed on or before March 1, 1960, with notice of argument for the April I960 Term of this court, said appeal to be argued or submitted when reached. The appellant is permitted to have the appeal heard on the case on appeal submitted to this court in Lipson v. H. M. B. Enterprises (9 A D 2d 759), by adding and printing as additional part thereto the testimony and record contained' in the stenographic minutes of the trial in the court below, and other papers, documents, etc. which will constitute a complete record on appeal. Concur — Botein, P. J., Breitel, Rabin, M. M. Frank and Valente, JJ.